Citation Nr: 0403889	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss and tympanic membrane perforation from 
July 23, 2002.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss and tympanic membrane perforation from 
July 18, 1996, to July 23, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied entitlement to a 
compensable rating for bilateral hearing loss.  

In October 1998, the veteran gave sworn testimony before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing is of record.  In April 1999, the 
Board remanded this matter to the RO for additional 
development.  Following the requested development, the RO in 
November 2002 granted a 10 percent rating for bilateral 
hearing loss with tympanic membrane perforation, effective 
from July 23, 2002.  The RO continued its denial of 
entitlement to a compensable rating for bilateral hearing 
loss from July 18, 1996, to July 23, 2002.  The issues have 
been set forth on the title page of this decision to reflect 
this.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for a compensable rating for 
bilateral hearing loss and tympanic membrane perforation was 
received on July 18, 1996, and has been continuously 
prosecuted since then.  

3.  Prior to July 23, 2002, the veteran's bilateral hearing 
impairment never exceeded Level II hearing in the right ear 
and Level III hearing in the left ear.  

4.  Between June 10, 1999, and July 23, 2002, an exceptional 
hearing pattern was not shown in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss and tympanic membrane perforation from 
July 18, 1996, to June 10, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
diagnostic codes 6100, 6211 (effective prior to June 10, 
1999).  

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss and tympanic membrane perforation from 
June 10, 1999, to July 23, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
diagnostic codes 6100, 6211 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an increased rating for bilateral hearing loss and 
tympanic membrane perforation and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that a rating decision dated in February 
1970 granted service connection for bilateral deafness with 
tinnitus and postoperative residuals of perforation of the 
tympanic membranes.  A noncompensable evaluation was 
assigned, effective from separation.  The veteran did not 
appeal the evaluation assigned, which was thereafter 
continued.  A rating decision dated in November 1982 
separately evaluated the service-connected tinnitus as 10 
percent disabling.  The veteran's reopened claim for a 
compensable evaluation for bilateral hearing loss was 
received on July 18, 1996, and has been continuously 
prosecuted ever since.  

The criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  
Except for exceptional hearing patterns discussed below, 
however, the amendment did not change the criteria for 
evaluating bilateral hearing loss, nor did it change the 
noncompensable level of evaluation assignable for tympanic 
membrane perforation under Diagnostic Code 6211.  

Evaluations of bilateral hearing loss range from zero percent 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

On a VA audiological evaluation in June 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
40
115
LEFT

35
35
45
115

The veteran's average pure tone threshold level, in decibels, 
was 53 in the right ear and 58 in the left ear.  A controlled 
speech discrimination test revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  

These results equate to Level I hearing in the right ear and 
Level II hearing in the left ear and thus yield a 
noncompensable rating under Diagnostic Code 6100.  

On a VA audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
20
30
75
LEFT

35
30
45
110

The veteran's average pure tone threshold level, in decibels, 
was 39 in the right ear and 55 in the left ear.  Speech 
discrimination test was 96 percent in each ear.  

These results equate to Level I hearing in each ear and yield 
a noncompensable rating under Diagnostic Code 6100.  

An audiological evaluation by Dr. Setliff in February 1997 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
30
90
LEFT

40
40
55
105

The veteran's average pure tone threshold level, in decibels, 
was 48 in the right ear and 60 in the left ear.  Speech 
discrimination was 100 percent in the right ear and 92 
percent in the left ear.  

These results equate to Level I hearing in the right ear and 
Level II hearing in the left ear.  These results yield a 
noncompensable rating under Diagnostic Code 6100.  

A VA audiological evaluation in October 1999 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
30
35
95
LEFT

35
35
45
110

The veteran's average pure tone threshold level, in decibels, 
was 49 in the right ear and 56 in the left ear.  Speech 
discrimination was 96 percent in each ear.  

These results equate to Level I hearing in each ear and yield 
a noncompensable rating under Diagnostic Code 6100.  

A VA audiological evaluation in July 2000 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
40
50
120
LEFT

40
40
55
120

The veteran's average pure tone threshold level, in decibels, 
was 64 in each ear.  Speech discrimination was 96 percent in 
the right ear and 100 percent in the left ear.  

These results equate to Level II hearing in each ear and 
yield a noncompensable rating under Diagnostic Code 6100.  



On a VA audiological evaluation in April 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
55
115
LEFT

45
40
55
120

The veteran's average pure tone threshold level, in decibels, 
was 66 in the right ear and 65 in the left ear.  Speech 
discrimination was 96 percent in the right ear and 88 percent 
in the left ear.  

These results equate to Level II hearing in the right ear and 
Level III hearing in the left ear and yield a noncompensable 
rating under Diagnostic Code 6100.  

A VA audiological evaluation in March 2002 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
50
60
115
LEFT

50
40
60
115

The veteran's average pure tone threshold level, in decibels, 
was 69 in the right ear and 66 in the left ear.  Speech 
discrimination was 92 percent in each ear.  

These results equate to Level II hearing in each ear and 
yield a noncompensable rating under Diagnostic Code 6100.  

The result is the same even if the provisions of 38 C.F.R. § 
4.86 regarding the evaluation of certain exceptional patterns 
of hearing impairment are applied.  Section 4.86 of title 38, 
Code of Federal Regulations, provides as follows:  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

It will be seen that the provisions of section 4.86 are not 
for application in view of the results obtained on successive 
audiological evaluations prior to July 23, 2002.  In 
addition, perforation of the tympanic membranes results in a 
noncompensable evaluation under Diagnostic Code 6211, whether 
evaluated under the old or the new rating criteria.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  There is no showing prior to July 23, 2002, that the 
veteran was entitled to a compensable evaluation for 
bilateral hearing loss and tympanic membrane perforation 
under any conceivable reading of the audiometric data in 
light of the rating criteria, whether old or new.  

It follows that a compensable rating for bilateral hearing 
loss and tympanic membrane perforation for the period in 
question must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss and tympanic membrane perforation from July 18, 1996, to 
July 23, 2002, is denied.  


REMAND

The record shows that in November 2002, the veteran and his 
representative were provided with a supplemental statement of 
the case that detailed the law and evidence that the RO 
relied on in adjudicating the veteran's claim of entitlement 
to an increased (compensable) rating for bilateral hearing 
loss and tympanic membrane perforation.  

Subsequently, additional VA records were received that showed 
continuing treatment for the veteran's various disabilities, 
including his bilateral hearing loss and tympanic membrane 
perforation.  Particularly notable is the VA audiology 
evaluation that the veteran underwent in June 2003.  Although 
this case was certified to the Board in December 2003 and 
received at the Board the following month, a supplemental 
statement of the case addressing pertinent evidence that the 
RO received after issuance of the supplemental statement of 
the case in November 2002 does not seem to have been 
prepared.  A supplemental statement of the case is required 
in these circumstances under 38 C.F.R. § 19.31(b)(2) (2003).  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

The RO should furnish the veteran and his 
representative with a supplemental 
statement of the case addressing all 
evidence received since the supplemental 
statement of the case issued in November 
2002.  Thereafter, the veteran and his 
representative should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



